.        .




                                  The Attorney          General of Texas

JIM MATTOX                                         My   28,   1985
Attorney General


suprenw    Court Building        Phillip A. Lohec, C.P.A.                 Opinion No. JM-322
P. 0. BOX 12549                  Galveston County Auditor
Aus!,n, TX. 76711. 2546          County Courthouse                        Re: Whether contributions to
5121475.2501
                                 Galveston, Texas   77550                 F.I.C.A. under article 69521.
Telex 9101674-1367
Telecopier   51214754266
                                                                          V.T.C.S., constitute a salary
                                                                          supplement to a county court-
                                                                          at-law judge
714 Jackson, Suite 700
Dallas, TX. 75202.4508
                                 Dear Mr. Lohec:
2141742-6944

                                      Pursuant to your limited authority to request opinions, you ask
4624 Alberta   Ave., Suite 160   what constitutes th#: salary of a district judge sitting in Galveston
El Paso, TX. 79905.2793          County for the basis in calculating the salary for the positions of
9151533.3464                     judge of county court nos. I and 2, and probate court in Galveston
                                 county. Specifically you ask:
1001 Texas. Suite 700
Houston, TX. 77002-3111                      Whether the contributions paid for social
7132215666                                security nuder the provision of [article 69511,
                                          section 5,Jv), V.T.C.S.] constitute a supplement
                                          and is ustd in compiling the salary basis for the
606 Broadway. Suite 312
Lubbock, TX. 79401-3479
                                          positions of Judge of County Court No. 1, No. 2,
606l747.5236                              and Probate Court?

                                 We conclude that section 4 of article 695h, V.T.C.S., specifically
4309 N. Tenth, Suite 6
                                 excludes these social security contributions from the salary of a
McAMen, TX. 76501.1665
512/882-4547                     district judge sitting in Galveston County.          Therefore, these
                                 contributions should,not be considered in computing the salaries of
                                 the judges of county 'courtnos. 1 and 2, and the probate court.
200 Main Plaza, Suite 400
San Antonio, TX. 76205-2797
                                     The legislature has provided that:
512/225-4191

                                             The Cowxmissioners Court of Galveston County
An Equal OppCrtUnitvl                     shall fix the yearly salary of the Judge of the
Afflrmatlve Action Employer               County Court No. 1 of Galveston County at a sum
                                          not less than 90 percent of the total salary
                                          including supplements. paid any District Judge ii
                                          and for Galveston County. . . . (Emphasis added).

                                 V.T.C.S. art. 1970-342a. Oil(b). Identical language has been used to
                                 provide for the salaries of the judges of county court no. 2 and the
                                 probate court. V.T.C.S. art. 1970-342b. 911(b) (county court no. 2);




                                                         p. 1474
                                                                         .   .


Mr. Phillip A. Lohec - Page 2   (JM-322)




V.T.C.S. ert. 1970-342, S9 (probate court). These stetutes were
enacted to equalize judicial salaries within Galveston County. Cf.
Schattman v. County of Tax-rent,,
                                618 S.W.2d 864 (Tex. Civ. App. - Port
Worth 1981) (Spurlock, J. dismnting, et 866).

     The legislature has prcvided that state salaries of all state
officials end employees, in::luding district judges of the several
judicial districts, shall be d,eterminedby the General Appropriations
Act. See V.T.C.S. ert. 6813b. The commissioners court of Galveston
Countymay   provide edditiomal compensation to judges of district
courts of Galveston County. V.T.C.S. art. 6!19a-28. Thus, a district
judge's salary includes en emotmt provided by the state legislature in
the General Appropriations A,ct end any additional salary supplement
the county commissioners court may wish to provide.

     The stete's contributior.to the Social Security System on behalf
of district judges Is governed by section 5(b) of article 695h.
V.T.C.S. That provision provides in pert:

          The State is not required to pay any contributions
          of State-paid judgtse under the Federal Insurance
          Contributions Act. However, the Legislature may
          provide in the Genwal Appropriations Act for the
          State payment of Sxute-paid judges' contributions
          under the Federal Insurance Contributions Act et
          any rete end on any amount of State-paid coxapensa-
          tion that it conuiders appropriate. There is
          imposed on the services of State-paid judges which
          are covered by en agreement vith the Secretary of
          Health end Human Services a contribution with
          respect to wages (as defined in Section l(e) of
          this Act) equal to t:heamount of the employee tax
          which would be irqwased by the Federal Insurance
          Contributions Act lif such services constituted
          employment within t'he meaning of that Act. Any
          contributions in excess of the State payment, if
          any, prescribed by the General Appropriations Act
          are the obligations of the State-paid judges.

V.T.C.S. art. 695h. 15(b).

     Section 4 of article 695h. V.T.C.S., specifically provides that
"[tlhe payment of contributions by the Stete under the program may not
be considered compensation under any law of this State." When both
section 4 end section 5(b) ,a:cereed together, it is clear that the
legislature did not intend t'het these payments be considered es pert
of the total compensation to district judges for purposes of state
law.



                                p. 1475
.   I




        Mr. Phillip A. Lohec - Page 3   (JM-322)




             Accordingly. we conclude that contributions paid by the stste
        under section 5(b) of article 695h. V.T.C.S.. should not be included
        in computing the salary of a district judge sitting in Galveston
        County for purposes of article 1970-342a.

                                      .SUMMARY

                     Section 4 of article 695h. V.T.C.S., specifi-
                  cally excludes social security contributions paid
                  by the state undrr section 5(b), article 695h.
                  V.T.C.S., from the salary of e district judge.
                  These contributions should not be used in corn-
                  piling the salary basis of a district judge to
                  determine the sal,aries of the judges of county
                  court nos. 1 end 2. end probate court.




                                                 JIM     MATTOX
                                                 Attorney General of Texas

        TOM GREEN
        First Assistant Attorney General

        DAVID R. RICHARDS
        Executive Assistant Attorney General

        ROBRRT GRAY
        Special Assistant Attorney General

        RICE GILPIN
        Chairman, Opinion Committee

        Prepared by Tony Guillory
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Rick Gilpin, Chairman
        Jon Bible
        Colin Carl
        Sussn Garrison
        Tony Guillory
        Jim Moellinger
        Jennifer Riggs
        Nancy Sutton



                                           p. 1476